Exhibit 10




AGREEMENT




THIS AGREEMENT (the “Agreement”) made this 15th day of July, 2013 by and among,
NeoHydro Technologies Corp., a Nevada corporation, with offices located at 2200
Yarbrough Avenue, Suite B 305, El Paso TX 79925 (“NeoHydro”) and Couponz, Inc. a
Nevada  corporation, with offices located at 500 N. Rainbow Blvd. Suite 300, Las
Vegas, NV 89107, (“COUPONZ, INC.” or “the Company”) on behalf of its
shareholders, both parties hereinafter referred to as the “Parties.”




BACKGROUND:




A.

The Boards of Directors of NeoHydro Technologies Corp. and COUPONZ, INC. have
determined that an acquisition of 100% of the outstanding shares in COUPONZ,
INC. by NeoHydro Technologies Corp. through a share exchange upon the terms and
subject to the conditions set forth in this Agreement, would be fair and in the
best interests of NeoHydro Technologies Corp. and COUPONZ, INC.’s shareholders,
and the Boards of Directors of NeoHydro Technologies Corp. and COUPONZ, INC.
have approved such Exchange, pursuant to which all of the right, title and
interest in and to 100% of the ownership interest in COUPONZ, INC. (the
“Ownership Interest”) will be exchanged for the right to receive 23,883,486
shares of preferred stock of NeoHydro Technologies Corp. (the “Exchange Shares”)
and $100,000 ($83,000 of which is acknowledged to have previously been
received).    It is agreed that the preferred shares issued hereunder shall be
designated as 1 to 15 voting and 1 to 2.5 convertible to common.




B.

NeoHydro Technologies Corp. and COUPONZ, INC. desire to make certain
representations, warranties, covenants and agreements in connection with the
Exchange and also to prescribe various conditions to the Exchange.




C.

For federal income tax purposes, the Parties intend that the Exchange shall
qualify as reorganization under the provisions of Section 368(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”).




NOW, THEREFORE, in consideration of the representations, warranties, covenants
and agreements contained in this Agreement, the Parties agree as follows:




ARTICLE I
THE EXCHANGE




1.01

Exchange




Upon the terms and subject to the conditions set forth in this Agreement, and in
accordance with the Nevada Revised Statutes (“Nevada Statutes”), at the Closing
(as hereinafter defined), the Parties shall do the following:




(a)

The shareholders of COUPONZ, INC. will sell, convey, assign, and transfer the
Ownership Interest to NeoHydro Technologies Corp. by delivering to NeoHydro
Technologies Corp. executed and transferable share certificates.  The Ownership
Interest transferred to NeoHydro Technologies Corp. at the Closing shall
constitute 100% of all issued and outstanding ownership interest in the Company.




(b)

As consideration for its acquisition of the Ownership Interest, NeoHydro
Technologies Corp. shall issue the Exchange Shares to COUPONZ, INC. by
delivering a share certificate to COUPONZ, INC. evidencing the Exchange Shares
(the “Exchange Shares Certificate”).  Further NeoHydro Technologies Corp. shall
deliver $100,000 to COUPONZ, INC.     NeoHydro Technologies Corp. has previously
provided to COUPONZ, INC. two loans of $20,000 each which shall be credited
towards the $100,000 required hereunder.




(c)

For federal income tax purposes, the Exchange is intended to constitute a
“reorganization” within the meaning of Section 368 of the Code, and the Parties
shall report the transactions contemplated by the this Agreement consistent with
such intent and shall take no position in any Tax filing or legal proceeding
inconsistent therewith. The Parties to this Agreement hereby adopt this
Agreement as a “Plan of Reorganization” within the meaning of Sections
1.368-2(g) and 1.368-3(a) of the United States Treasury Regulations. None of
NeoHydro Technologies Corp. or COUPONZ, INC. has taken or failed to take, and
after the Effective Time (as defined below), NeoHydro Technologies Corp. shall
not take or fail to take, any action which reasonably could be expected to cause
the Exchange to fail to qualify as a “reorganization” within the meaning of
Section 368(a) of the Code.     




1.02

Effect of the Exchange




The Exchange shall have the effects set forth in the applicable provisions of
the Nevada Statutes.





1




--------------------------------------------------------------------------------




1.03

Closing




Unless this Agreement shall have been terminated and the transactions herein
contemplated shall have been abandoned pursuant to Article VI and subject to the
satisfaction or waiver of the conditions set forth in Article V, the closing of
the Exchange (the “Closing”) will take place at 10:00 a.m. U.S. Pacific Standard
Time on July 15, 2013 or earlier upon the business day after satisfaction of the
conditions set forth in Article V (or as soon as practicable thereafter
following satisfaction or waiver of the conditions set forth in Article V) (the
“Closing Date”), at the offices of Harold P. Gewerter, Esq., 5536 S. Ft. Apache
#102, Las Vegas, NV 89148, unless another date, time or place is agreed to in
writing by the Parties hereto.  




1.04

Effective Time of Exchange




As soon as practicable following the satisfaction or waiver of the conditions
set forth in Article V, the Parties shall make all filings or recordings
required under Nevada Statutes.  The Exchange shall become effective at such
time as is permissible in accordance with Nevada Statutes (the time the Exchange
becomes effective being the “Effective Time”).  NeoHydro Technologies Corp. and
the Company shall use reasonable efforts to have the Closing Date and the
Effective Time to be the same day.




ARTICLE II
REPRESENTATIONS AND WARRANTIES




2.01

Representations and Warranties of the Company




Except as set forth in the disclosure schedule delivered by the COUPONZ, INC. to
NeoHydro Technologies Corp. at the time of execution of this Agreement (the
“Company Disclosure Schedule”), the Company represents and warrants to NeoHydro
Technologies Corp. as follows:




(a)

Organization, Standing and Power




The Company is duly organized, validly existing and in good standing under the
laws of the State of Nevada and has the requisite power and authority and all
government licenses, authorizations, permits, consents and approvals required to
own, lease and operate its properties and carry on its business as now being
conducted.  The Company is duly qualified or licensed to do business and is in
good standing in each jurisdiction in which the nature of its business or the
ownership or leasing of its properties makes such qualification or licensing
necessary, other than in such jurisdictions where the failure to be so qualified
or licensed (individually or in the aggregate) would not have a material adverse
effect (as defined in Section 8.02).




(b)

Subsidiaries




The Company does not own directly or indirectly, any equity or other ownership
interest in any company, corporation, partnership, joint venture or otherwise.




(c)

Ownership Interest




The Ownership Interest represents 100% of the issued and outstanding shares of
the Company.  There are no outstanding bonds, debentures, notes or other
indebtedness or other securities of the Company.  There are no rights,
commitments, agreements, arrangements or undertakings of any kind to which the
Company is a party or by which it is bound obligating the Company to issue,
deliver or sell, or cause to be issued, delivered or sold, additional ownership
interests of the Company or obligating the Company to issue, grant, extend or
enter into any such right, commitment, agreement, arrangement or undertaking.
 There are no outstanding contractual obligations, commitments, understandings
or arrangements of the Company to repurchase, redeem or otherwise acquire or
make any payment in respect of the ownership interests of the Company.








2




--------------------------------------------------------------------------------




(d)

Authority; Noncontravention




The Company has all requisite power and authority to enter into this Agreement
and to consummate the transactions contemplated by this Agreement.  The
execution and delivery of this Agreement by the Company and the consummation by
the Company of the transactions contemplated hereby have been (or at Closing
will have been) duly authorized by all necessary action on the part of the
Company.  This Agreement has been duly executed and when delivered by the
Company shall constitute a valid and binding obligation of the Company,
enforceable against the Company and the selling shareholders, as applicable, in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.  The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to a loss of a material benefit under, or result in the creation
of any lien upon any of the properties or assets of the Company under, (i) the
Company’s articles of incorporation or bylaws, if any, (ii) any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise or license applicable to the Company,
its properties or assets, or (iii) subject to the governmental filings and other
matters referred to in the following sentence, any judgment, order, decree,
statute, law, ordinance, rule, regulation or arbitration award applicable to the
Company, its properties or assets, other than, in the case of clauses (ii) and
(iii), any such conflicts, breaches, violations, defaults, rights, losses or
liens that individually or in the aggregate could not have a material adverse
effect with respect to the Company or could not prevent, hinder or materially
delay the ability of the Company to consummate the transactions contemplated by
this Agreement.




(e)

Governmental Authorization




No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any United States court, administrative agency or
commission, or other federal, state or local government or other governmental
authority, agency, domestic or foreign (a “Governmental Entity”), is required by
or with respect to the Company in connection with the execution and delivery of
this Agreement by the Company or the consummation by the Company of the
transactions contemplated hereby, except, with respect to this Agreement, any
filings under the Securities Act of 1933, as amended (the “Securities Act”) or
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder (the “Exchange Act”).




(f)

Financial Statements




(i)

NeoHydro Technologies Corp. has received a copy of the unaudited consolidated
financial statements of the Company (collectively, the “Company Financial
Statements”).  The Company Financial Statements fairly present the financial
condition of the Company at the dates indicated and its results of operations
and cash flows for the periods then ended and, except as indicated therein,
reflect all claims against, debts and liabilities of the Company, fixed or
contingent, and of whatever nature.

(ii)

Since the date of the balance sheet (the “Company Balance Sheet Date”), there
has been no material adverse change in the assets or liabilities, or in the
business or condition, financial or otherwise, or in the results of operations
or prospects, of the Company, whether as a result of any legislative or
regulatory change, revocation of any license or rights to do business, fire,
explosion, accident, casualty, labor trouble, flood, drought, riot, storm,
condemnation, act of God, public force or otherwise and no material adverse
change in the assets or liabilities, or in the business or condition, financial
or otherwise, or in the results of operation or prospects, of the Company except
in the ordinary course of business.




(iii)

Since the Company Balance Sheet Date, the Company has not suffered any damage,
destruction or loss of physical property (whether or not covered by insurance)
affecting its condition (financial or otherwise) or operations (present or
prospective), nor has the Company, except as disclosed in writing to NeoHydro
Technologies Corp., issued, sold or otherwise disposed of, or agreed to issue,
sell or otherwise dispose of, any shares or any other security of the Company
and has not granted or agreed to grant any other right to subscribe for or to
purchase any shares or any other security of the Company or has incurred or
agreed to incur any indebtedness for borrowed money.








3




--------------------------------------------------------------------------------




(g)

Absence of Certain Changes or Events




Except as set forth on Schedule 2.01(g), since the Company Balance Sheet Date,
the Company has conducted its business only in the ordinary course consistent
with past practice, and there is not and has not been any:




(i)

material adverse change with respect to the Company;




(ii)

event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 3.01 without prior consent of NeoHydro
Technologies Corp.;




(iii)

condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of the Company to consummate the
transactions contemplated by this Agreement;




(iv)

incurrence, assumption or guarantee by the Company of any indebtedness for
borrowed money other than in the ordinary course and in amounts and on terms
consistent with past practices or as disclosed to NeoHydro Technologies Corp. in
writing;




(v)

creation or other incurrence by the Company of any lien on any asset other than
in the ordinary course consistent with past practices;




(vi)

transaction or commitment made, or any contract or agreement entered into, by
the Company relating to its assets or business (including the acquisition or
disposition of any assets) or any relinquishment by the Company of any contract
or other right, in either case, material to the Company, other than transactions
and commitments in the ordinary course consistent with past practices and those
contemplated by this Agreement;




(vii)

labor dispute, other than routine, individual grievances, or, to the knowledge
of the Company, any activity or proceeding by a labor union or representative
thereof to organize any employees of the Company or any lockouts, strikes,
slowdowns, work stoppages or threats by or with respect to such employees;




(viii)

payment, prepayment or discharge of liability other than in the ordinary course
of business or any failure to pay any liability when due;




(ix)

write-offs or write-downs of any assets of the Company;




(x)

creation, termination or amendment of, or waiver of any right under, any
material contract of the Company;




(xi)

damage, destruction or loss having, or reasonably expected to have, a material
adverse effect on the Company;




(xii)

other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to the Company; or




(xiii)

agreement or commitment to do any of the foregoing.




(h)

Certain Fees




Except as set forth on Schedule 2.01(h), no brokerage or finder’s fees or
commissions are or will be payable by the Company to any broker, financial
advisor or consultant, finder, placement agent, investment banker, bank or other
person with respect to the transactions contemplated by this Agreement.








4




--------------------------------------------------------------------------------




(i)

Litigation; Labor Matters; Compliance with Laws




(i)

There is no suit, action or proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any
basis for any such suit, action, proceeding or investigation that, individually
or in the aggregate, could reasonably be expected to have a material adverse
effect with respect to the Company or prevent, hinder or materially delay the
ability of the Company to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against the Company having, or
which, insofar as reasonably could be foreseen by the Company, in the future
could have, any such effect.




(ii)

The Company is not a party to, or bound by, any collective bargaining agreement,
contract or other agreement or understanding with a labor union or labor
organization, nor is it the subject of any proceeding asserting that it has
committed an unfair labor practice or seeking to compel it to bargain with any
labor organization as to wages or conditions of employment nor is there any
strike, work stoppage or other labor dispute involving it pending or, to its
knowledge, threatened, any of which could have a material adverse effect with
respect to Company.




(iii)

The conduct of the business of the Company complies with all statutes, laws,
regulations, ordinances, rules, judgments, orders, decrees or arbitration awards
applicable thereto.




(j)

Benefit Plans




The Company is not a party to any Benefit Plan under which the Company currently
has an obligation to provide benefits to any current or former employee, officer
or director of the Company.  As used herein, “Benefit Plan” shall mean any
employee benefit plan, program, or arrangement of any kind, including any
defined benefit or defined contribution plan, ownership plan with respect to any
shares, executive compensation program or arrangement, bonus plan, incentive
compensation plan or arrangement, profit sharing plan or arrangement, deferred
compensation plan, agreement or arrangement, supplemental retirement plan or
arrangement, vacation pay, sickness, disability, or death benefit plan (whether
provided through insurance, on a funded or unfunded basis, or otherwise),
medical or life insurance plan providing benefits to employees, retirees, or
former employees or any of their dependents, survivors, or beneficiaries,
severance pay, termination, salary continuation, or employee assistance plan.




(k)

Tax Returns and Tax Payments.




(i)

The Company has timely filed with the appropriate taxing authorities all Tax
Returns required to be filed by it (taking into account all applicable
extensions).  All such Tax Returns are true, correct and complete in all
respects.  All Taxes due and owing by the Company has been paid (whether or not
shown on any Tax Return and whether or not any Tax Return was required).  The
Company is not currently the beneficiary of any extension of time within which
to file any Tax Return or pay any Tax.  No claim has ever been made in writing
or otherwise addressed to the Company by a taxing authority in a jurisdiction
where the Company does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction.  The unpaid Taxes of the Company did not, as of
the Company Balance Sheet Date, exceed the reserve for Tax liability (excluding
any reserve for deferred Taxes established to reflect timing differences between
book and Tax income) set forth on the face of the financial statements (rather
than in any notes thereto).  Since the Company Balance Sheet Date, neither the
Company nor any of its subsidiaries has incurred any liability for Taxes outside
the ordinary course of business consistent with past custom and practice.  As of
the Closing Date, the unpaid Taxes of the Company and its subsidiaries will not
exceed the reserve for Tax liability (excluding any reserve for deferred Taxes
established to reflect timing differences between book and Tax income) set forth
on the books and records of the Company.




(ii)

No material claim for unpaid Taxes has been made or become a lien against the
property of the Company or is being asserted against the Company, no audit of
any Tax Return of the Company is being conducted by a tax authority, and no
extension of the statute of limitations on the assessment of any Taxes has been
granted by the Company and is currently in effect.  The Company has withheld and
paid all Taxes required to have been withheld and paid in connection with
amounts paid or owing to any employee, independent contractor, creditor,
stockholder or other third party.  




(iii)

As used herein, “Taxes” shall mean all taxes of any kind, including, without
limitation, those on or measured by or referred to as income, gross receipts,
sales, use, ad valorem, franchise, profits, license, withholding, payroll,
employment, excise, severance, stamp, occupation, premium value added, property
or windfall profits taxes, customs, duties or similar fees, assessments or
charges of any kind whatsoever, together with any interest and any penalties,
additions to tax or additional amounts imposed by any governmental authority,
domestic or foreign.  As used herein, “Tax Return” shall mean any return, report
or statement required to be filed with any governmental authority with respect
to Taxes.





5




--------------------------------------------------------------------------------




(l)

Environmental Matters




The Company is in compliance with all Environmental Laws in all material
respects.  The Company has not received any written notice regarding any
violation of any Environmental Laws, including any investigatory, remedial or
corrective obligations.  The Company holds all permits and authorizations
required under applicable Environmental Laws, unless the failure to hold such
permits and authorizations would not have a material adverse effect on the
Company. The Company is in compliance with all terms, conditions and provisions
of all such permits and authorizations in all material respects.  No releases of
Hazardous Materials have occurred at, from, in, to, on or under any real
property currently or formerly owned, operated or leased by the Company or any
predecessor thereof and no Hazardous Materials are present in, on, about or
migrating to or from any such property which could result in any liability to
the Company.  The Company has not transported or arranged for the treatment,
storage, handling, disposal, or transportation of any Hazardous Material to any
off-site location which could result in any liability to the Company.  The
Company has no liability, absolute or contingent, under any Environmental Law
that if enforced or collected would have a material adverse effect on the
Company.  There are no past, pending or threatened claims under Environmental
Laws against the Company and Company is not aware of any facts or circumstances
that could reasonably be expected to result in a liability or claim against the
Company pursuant to Environmental Laws.  “Environmental Laws” means all
applicable foreign, federal, state and local statutes, rules, regulations,
ordinances, orders, decrees and common law relating in any manner to
contamination, pollution or protection of human health or the environment, and
similar state laws.  “Hazardous Material” means any toxic, radioactive,
corrosive or otherwise hazardous substance, including petroleum, its
derivatives, by-products and other hydrocarbons, or any substance having any
constituent elements displaying any of the foregoing characteristics, which in
any event is regulated under any Environmental Law.




(m)

Material Contract Defaults




The Company is not, or has not received any notice or has any knowledge that any
other party is, in default in any respect under any Material Contract; and there
has not occurred any event that with the lapse of time or the giving of notice
or both would constitute such a material default.  For purposes of this
Agreement, a “Material Contract” means any contract, agreement or commitment
that is effective as of the Closing Date to which the Company is a party (i)
with expected receipts or expenditures in excess of $50,000, (ii) requiring the
Company to indemnify any person, (iii) granting exclusive rights to any party,
(iv) evidencing indebtedness for borrowed or loaned money in excess of $50,000
or more, including guarantees of such indebtedness, or (v) which, if breached by
the Company in such a manner would (A) permit any other party to cancel or
terminate the same (with or without notice of passage of time) or (B) provide a
basis for any other party to claim money damages (either individually or in the
aggregate with all other such claims under that contract) from the Company or
(C) give rise to a right of acceleration of any material obligation or loss of
any material benefit under any such contract, agreement or commitment.




(n)

Accounts Receivable




All of the accounts receivable of the Company that are reflected on the Company
Financial Statements or the accounting records of the Company as of the Closing
(collectively, the “Accounts Receivable”) represent or will represent valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business and are not subject to any defenses,
counterclaims, or rights of set off other than those arising in the ordinary
course of business and for which adequate reserves have been established.  The
Accounts Receivable are fully collectible to the extent not reserved for on the
balance sheet on which they are shown.




(o)

Properties




The Company has valid land use rights for all real property that is material to
its business and good, clear and marketable title to all the tangible properties
and tangible assets reflected in the latest balance sheet as being owned by the
Company or acquired after the date thereof which are, individually or in the
aggregate, material to the Company’s business (except properties sold or
otherwise disposed of since the date thereof in the ordinary course of
business), free and clear of all material liens, encumbrances, claims, security
interest, options and restrictions of any nature whatsoever.  Any real property
and facilities held under lease by the Company is held by it under valid,
subsisting and enforceable leases of which the Company is in compliance, except
as could not, individually or in the aggregate, have or reasonably be expected
to result in a material adverse effect.








6




--------------------------------------------------------------------------------




(p)

Intellectual Property




(i)

As used in this Agreement, the term “Trademarks” means trademarks, service
marks, trade names, internet domain names, designs, slogans, and general
intangibles of like nature; the term “Trade Secrets” means technology; trade
secrets and other confidential information, know-how, proprietary processes,
formulae, algorithms, models, and methodologies; the term “Intellectual
Property” means patents, copyrights, Trademarks, applications for any of the
foregoing, and Trade Secrets; the term “Company License Agreements” means any
license agreements granting any right to use or practice any rights under any
Intellectual Property (except for such agreements for off-the-shelf products
that are generally available for less than $25,000), and any written settlements
relating to any Intellectual Property, to which the Company is a party or
otherwise bound; and the term “Software” means any and all computer programs,
including any and all software implementations of algorithms, models and
methodologies, whether in source code or object code.




(ii)

The Company owns or has valid rights to use the Trademarks, trade names, domain
names, copyrights, patents, logos, licenses and computer software programs
(including, without limitation, the source codes thereto) that are necessary for
the conduct of its respective businesses as now being conducted.  To the
knowledge of the Company, none of the Company’s Intellectual Property or Company
License Agreements infringe upon the rights of any third party that may give
rise to a cause of action or claim against the Company or its successors.




(q)

Undisclosed Liabilities




The Company has no liabilities or obligations of any nature (whether fixed or
unfixed, secured or unsecured, known or unknown and whether absolute, accrued,
contingent, or otherwise) except for liabilities or obligations reflected or
reserved against in the Company Financial Statements incurred in the ordinary
course of business or such liabilities or obligations disclosed in Schedule
2.01(g).




(r)

Full Disclosure




All of the representations and warranties made by the Company in this Agreement,
and all statements set forth in the certificates delivered by the Company at the
Closing pursuant to this Agreement, are true, correct and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make such representations,
warranties or statements, in light of the circumstances under which they were
made, misleading.  The copies of all documents furnished by the Company pursuant
to the terms of this Agreement are complete and accurate copies of the original
documents.  The schedules, certificates, and any and all other statements and
information, whether furnished in written or electronic form, to NeoHydro
Technologies Corp. or its representatives by or on behalf of any of the Company
or its affiliates in connection with the negotiation of this Agreement and the
transactions contemplated hereby do not contain any material misstatement of
fact or omit to state a material fact or any fact necessary to make the
statements contained therein not misleading.




2.02

Representations and Warranties of NeoHydro Technologies Corp.




Except as set forth in the disclosure schedule delivered by NeoHydro
Technologies Corp. to the Company at the time of execution of this Agreement
(the “NeoHydro Technologies Corp. Disclosure Schedule”), NeoHydro Technologies
Corp. represents and warrants to the Company as follows:




(a)

Organization, Standing and Corporate Power




NeoHydro Technologies Corp. is duly organized, validly existing and in good
standing under the laws of the State of Nevada and has the requisite corporate
power and authority and all government licenses, authorizations, permits,
consents and approvals required to own, lease and operate its properties and
carry on its business as now being conducted.  NeoHydro Technologies Corp. is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to NeoHydro Technologies Corp..  




(b)

Subsidiaries




NeoHydro Technologies Corp. does not own directly or indirectly, any equity or
other ownership interest in any company, corporation, partnership, joint venture
or otherwise.   NeoHydro Technologies Corp. previously had a subsidiary but it
is being spin off as of the execution of this agreement.





7




--------------------------------------------------------------------------------




(c)

Capital Structure of NeoHydro Technologies Corp.




As of the date of this Agreement, the authorized capital stock of NeoHydro
Technologies Corp. consists of 480,000,000 shares of NeoHydro Technologies Corp.
Common Stock, $0.00001 par value, of which 165,000,000 shares of NeoHydro
Technologies Corp. Common Stock are issued and outstanding and 100,000,000
shares of preferred stock of which none are outstanding.   There are no other
shares of NeoHydro Technologies Corp. stock issuable upon the exercise of
outstanding warrants, convertible notes, options and otherwise.  Except as set
forth above, no shares of capital stock or other equity securities of NeoHydro
Technologies Corp. are issued, reserved for issuance or outstanding.  All shares
which may be issued pursuant to this Agreement will be, when issued, duly
authorized, validly issued, fully paid and nonassessable, not subject to
preemptive rights, and issued in compliance with all applicable state and
federal laws concerning the issuance of securities.




(d)

Corporate Authority; Noncontravention




NeoHydro Technologies Corp. has all requisite corporate and other power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement.  The execution and delivery of this Agreement by
NeoHydro Technologies Corp. and the consummation by NeoHydro Technologies Corp.
of the transactions contemplated hereby have been (or at Closing will have been)
duly authorized by all necessary corporate action on the part of NeoHydro
Technologies Corp..  This Agreement has been duly executed and when delivered by
NeoHydro Technologies Corp. shall constitute a valid and binding obligation of
NeoHydro Technologies Corp., enforceable against NeoHydro Technologies Corp. in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency or other similar laws affecting the enforcement of
creditors’ rights generally or by general principles of equity.  The execution
and delivery of this Agreement do not, and the consummation of the transactions
contemplated by this Agreement and compliance with the provisions hereof will
not, conflict with, or result in any breach or violation of, or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination, cancellation or acceleration of or “put” right with respect to any
obligation or to loss of a material benefit under, or result in the creation of
any lien upon any of the properties or assets of NeoHydro Technologies Corp.
under, (i) its articles of incorporation, bylaws, or other charter documents of
NeoHydro Technologies Corp. (ii) any loan or credit agreement, note, bond,
mortgage, indenture, lease or other agreement, instrument, permit, concession,
franchise or license applicable to NeoHydro Technologies Corp., its properties
or assets, or (iii) subject to the governmental filings and other matters
referred to in the following sentence, any judgment, order, decree, statute,
law, ordinance, rule, regulation or arbitration award applicable to NeoHydro
Technologies Corp., its properties or assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, breaches, violations, defaults, rights,
losses or liens that individually or in the aggregate could not have a material
adverse effect with respect to NeoHydro Technologies Corp. or could not prevent,
hinder or materially delay the ability of NeoHydro Technologies Corp. to
consummate the transactions contemplated by this Agreement.




(e)

Government Authorization




No consent, approval, order or authorization of, or registration, declaration or
filing with, or notice to, any Governmental Entity, is required by or with
respect to NeoHydro Technologies Corp. in connection with the execution and
delivery of this Agreement by NeoHydro Technologies Corp., or the consummation
by NeoHydro Technologies Corp. of the transactions contemplated hereby, except,
with respect to this Agreement, any filings under the Nevada Statutes, the
Securities Act or the Exchange Act.




(f)

Financial Statements




(i)

The consolidated financial statements of NeoHydro Technologies Corp. included in
the reports, schedules, forms, statements and other documents filed by NeoHydro
Technologies Corp. with the SEC (collectively, and in each case including all
exhibits and schedules thereto and documents incorporated by reference therein,
the “NeoHydro Technologies Corp. SEC Documents”), such NeoHydro Technologies
Corp. SEC Documents comply as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with U.S. generally accepted
accounting principles (except, in the case of unaudited consolidated quarterly
statements, as permitted by Form 10-Q of the SEC) applied on a consistent basis
during the periods involved (except as may be indicated in the notes thereto)
and fairly present the consolidated financial position of NeoHydro Technologies
Corp. and its consolidated subsidiaries as of the dates thereof and the
consolidated results of operations and changes in cash flows for the periods
then ended (subject, in the case of unaudited quarterly statements, to normal
year-end audit adjustments as determined by NeoHydro Technologies Corp.’s
independent accountants).  Except as set forth in the NeoHydro Technologies
Corp. SEC Documents, at the date of the most recent audited financial statements
of NeoHydro Technologies Corp. included in the NeoHydro Technologies Corp. SEC
Documents, NeoHydro Technologies Corp. has not incurred any liabilities or
obligations of any nature (whether accrued, absolute, contingent or otherwise)
which, individually or in the aggregate, could reasonably be expected to have a
material adverse effect with respect to NeoHydro Technologies Corp..





8




--------------------------------------------------------------------------------




(g)

Absence of Certain Changes or Events




Except as disclosed in the  NeoHydro Technologies Corp. SEC Documents or as set
forth on Schedule 2.02(g), since March 31, 2013 (the “NeoHydro Technologies
Corp. Balance Sheet Date”) NeoHydro Technologies Corp. has conducted its
business only in the ordinary course consistent with past practice in light of
its current business circumstances, and there is not and has not been any:

(i)

material adverse change with respect to NeoHydro Technologies Corp.;




(ii)

event which, if it had taken place following the execution of this Agreement,
would not have been permitted by Section 3.01 without prior consent of the
Company;




(iii)

condition, event or occurrence which could reasonably be expected to prevent,
hinder or materially delay the ability of NeoHydro Technologies Corp. to
consummate the transactions contemplated by this Agreement;




(iv)

incurrence, assumption or guarantee by NeoHydro Technologies Corp. of any
indebtedness for borrowed money other than in the ordinary course and in amounts
and on terms consistent with past practices or as disclosed to the Company in
writing;




(v)

creation or other incurrence by NeoHydro Technologies Corp. of any lien on any
asset other than in the ordinary course consistent with past practices;




(vi)

transaction or commitment made, or any contract or agreement entered into, by
NeoHydro Technologies Corp. relating to its assets or business (including the
acquisition or disposition of any assets) or any relinquishment by NeoHydro
Technologies Corp. of any contract or other right, in either case, material to
NeoHydro Technologies Corp., other than transactions and commitments in the
ordinary course consistent with past practices and those contemplated by this
Agreement;




(vii)

labor dispute, other than routine, individual grievances, or, to the knowledge
of NeoHydro Technologies Corp., any activity or proceeding by a labor union or
representative thereof to organize any employees of NeoHydro Technologies Corp.
or any lockouts, strikes, slowdowns, work stoppages or threats by or with
respect to such employees;




(viii)

payment, prepayment or discharge of liability other than in the ordinary course
of business or any failure to pay any liability when due;




(ix)

write-offs or write-downs of any assets of NeoHydro Technologies Corp.;




(x)

creation, termination or amendment of, or waiver of any right under, any
material contract of NeoHydro Technologies Corp.;




(xi)

damage, destruction or loss having, or reasonably expected to have, a material
adverse effect on NeoHydro Technologies Corp.;




(xii)

other condition, event or occurrence which individually or in the aggregate
could reasonably be expected to have a material adverse effect or give rise to a
material adverse change with respect to NeoHydro Technologies Corp.; or




(xiii)

agreement or commitment to do any of the foregoing.




(h)

Certain Fees




Except as set forth on Schedule 2.02(h), no brokerage or finder’s fees or
commissions are or will be payable by NeoHydro Technologies Corp. to any broker,
financial advisor or consultant, finder, placement agent, investment banker,
bank or other person with respect to the transactions contemplated by this
Agreement.








9




--------------------------------------------------------------------------------




(i)

Litigation; Labor Matters; Compliance with Laws




(i)

There is no suit, action or proceeding or investigation pending or, to the
knowledge of NeoHydro Technologies Corp., threatened against or affecting
NeoHydro Technologies Corp. or any basis for any such suit, action, proceeding
or investigation that, individually or in the aggregate, could reasonably be
expected to have a material adverse effect with respect to NeoHydro Technologies
Corp. or prevent, hinder or materially delay the ability of NeoHydro
Technologies Corp. to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against NeoHydro Technologies
Corp. having, or which, insofar as reasonably could be foreseen by NeoHydro
Technologies Corp., in the future could have, any such effect.




(ii)

NeoHydro Technologies Corp. is not a party to, or bound by, any collective
bargaining agreement, contract or other agreement or understanding with a labor
union or labor organization, nor is it the subject of any proceeding asserting
that it has committed an unfair labor practice or seeking to compel it to
bargain with any labor organization as to wages or conditions of employment nor
is there any strike, work stoppage or other labor dispute involving it pending
or, to its knowledge, threatened, any of which could have a material adverse
effect with respect to NeoHydro Technologies Corp..




(iii)

The conduct of the business of NeoHydro Technologies Corp. complies with all
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees or
arbitration awards applicable thereto.




(j)

Benefit Plans




NeoHydro Technologies Corp. is not a party to any Benefit Plan under which
NeoHydro Technologies Corp. currently has an obligation to provide benefits to
any current or former employee, officer or director of NeoHydro Technologies
Corp..




(k)

Certain Employee Payments




NeoHydro Technologies Corp. is not a party to any employment agreement which
could result in the payment to any current, former or future director or
employee of NeoHydro Technologies Corp. of any money or other property or rights
or accelerate or provide any other rights or benefits to any such employee or
director as a result of the transactions contemplated by this Agreement, whether
or not (i) such payment, acceleration or provision would constitute a “parachute
payment” (within the meaning of Section 280G of the Code), or (ii) some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.




(l)

Tax Returns and Tax Payments




(i)

NeoHydro Technologies Corp. has timely filed with the appropriate taxing
authorities all Tax Returns required to be filed by it (taking into account all
applicable extensions).  All such Tax Returns are true, correct and complete in
all respects.  All Taxes due and owing by NeoHydro Technologies Corp. has been
paid (whether or not shown on any Tax Return and whether or not any Tax Return
was required).  NeoHydro Technologies Corp. is not currently the beneficiary of
any extension of time within which to file any Tax Return or pay any Tax.  No
claim has ever been made in writing or otherwise addressed to NeoHydro
Technologies Corp. by a taxing authority in a jurisdiction where NeoHydro
Technologies Corp. does not file Tax Returns that it is or may be subject to
taxation by that jurisdiction.  The unpaid Taxes of NeoHydro Technologies Corp.
did not, as of the NeoHydro Technologies Corp. Balance Sheet Date, exceed the
reserve for Tax liability (excluding any reserve for deferred Taxes established
to reflect timing differences between book and Tax income) set forth on the face
of the financial statements (rather than in any notes thereto).  Since the
NeoHydro Technologies Corp. Balance Sheet Date, neither the Company nor any of
its subsidiaries has incurred any liability for Taxes outside the ordinary
course of business consistent with past custom and practice.  As of the Closing
Date, the unpaid Taxes of NeoHydro Technologies Corp. and its subsidiaries will
not exceed the reserve for Tax liability (excluding any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the books and records of NeoHydro Technologies Corp..




(ii)

No material claim for unpaid Taxes has been made or become a lien against the
property of NeoHydro Technologies Corp. or is being asserted against NeoHydro
Technologies Corp., no audit of any Tax Return of NeoHydro Technologies Corp. is
being conducted by a tax authority, and no extension of the statute of
limitations on the assessment of any Taxes has been granted by NeoHydro
Technologies Corp. and is currently in effect.  NeoHydro Technologies Corp. has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder or other third party.  





10




--------------------------------------------------------------------------------




(m)

Environmental Matters




NeoHydro Technologies Corp. is in compliance with all Environmental Laws in all
material respects.  NeoHydro Technologies Corp. holds all permits and
authorizations required under applicable Environmental Laws, unless the failure
to hold such permits and authorizations would not have a material adverse effect
on NeoHydro Technologies Corp.. NeoHydro Technologies Corp. is compliance with
all terms, conditions and provisions of all such permits and authorizations in
all material respects.  No releases of Hazardous Materials have occurred at,
from, in, to, on or under any real property currently or formerly owned,
operated or leased by NeoHydro Technologies Corp. or any predecessor thereof and
no Hazardous Materials are present in, on, about or migrating to or from any
such property which could result in any liability to NeoHydro Technologies
Corp..  NeoHydro Technologies Corp. has not transported or arranged for the
treatment, storage, handling, disposal, or transportation of any Hazardous
Material to any off-site location which could result in any liability to
NeoHydro Technologies Corp..  NeoHydro Technologies Corp. has no liability,
absolute or contingent, under any Environmental Law that if enforced or
collected would have a material adverse effect on NeoHydro Technologies Corp..
 There are no past, pending or threatened claims under Environmental Laws
against NeoHydro Technologies Corp. and NeoHydro Technologies Corp. is not aware
of any facts or circumstances that could reasonably be expected to result in a
liability or claim against NeoHydro Technologies Corp. pursuant to Environmental
Laws.




(n)

Material Contract Defaults




NeoHydro Technologies Corp. is not, or has not, received any notice or has any
knowledge that any other party is, in default in any respect under any NeoHydro
Technologies Corp. Material Contract; and there has not occurred any event that
with the lapse of time or the giving of notice or both would constitute such a
material default.  For purposes of this Agreement, a “NeoHydro Technologies
Corp. Material Contract” means any contract, agreement or commitment that is
effective as of the Closing Date to which NeoHydro Technologies Corp. is a party
(i) with expected receipts or expenditures in excess of $5,000, (ii) requiring
NeoHydro Technologies Corp. to indemnify any person, (iii) granting exclusive
rights to any party, (iv) evidencing indebtedness for borrowed or loaned money
in excess of $5,000 or more, including guarantees of such indebtedness, or (v)
which, if breached by NeoHydro Technologies Corp. in such a manner would (A)
permit any other party to cancel or terminate the same (with or without notice
of passage of time) or (B) provide a basis for any other party to claim money
damages (either individually or in the aggregate with all other such claims
under that contract) from NeoHydro Technologies Corp. or (C) give rise to a
right of acceleration of any material obligation or loss of any material benefit
under any such contract, agreement or commitment.




(o)

Properties




NeoHydro Technologies Corp. has valid land use rights for all real property that
is material to its business and good, clear and marketable title to all the
tangible properties and tangible assets reflected in the latest balance sheet as
being owned by NeoHydro Technologies Corp. or acquired after the date thereof
which are, individually or in the aggregate, material to NeoHydro Technologies
Corp.’s business (except properties sold or otherwise disposed of since the date
thereof in the ordinary course of business), free and clear of all material
liens, encumbrances, claims, security interest, options and restrictions of any
nature whatsoever.  Any real property and facilities held under lease by
NeoHydro Technologies Corp. are held by them under valid, subsisting and
enforceable leases of which NeoHydro Technologies Corp. is in compliance, except
as could not, individually or in the aggregate, have or reasonably be expected
to result in a material adverse effect.




(p)

Intellectual Property




NeoHydro Technologies Corp. owns or has valid rights to use the Trademarks,
trade names, domain names, copyrights, patents, logos, licenses and computer
software programs (including, without limitation, the source codes thereto) that
are necessary for the conduct of its business as now being conducted.  All of
NeoHydro Technologies Corp.’s licenses to use Software programs are current and
have been paid for the appropriate number of users.  To the knowledge of
NeoHydro Technologies Corp., none of NeoHydro Technologies Corp.’s Intellectual
Property or NeoHydro Technologies Corp. License Agreements infringe upon the
rights of any third party that may give rise to a cause of action or claim
against NeoHydro Technologies Corp. or its successors.




(q)

Board Determination




The Board of Directors of NeoHydro Technologies Corp. has unanimously determined
that the terms of the Exchange are fair to and in the best interests of NeoHydro
Technologies Corp. and its stockholders.





11




--------------------------------------------------------------------------------




(r)

Required NeoHydro Technologies Corp. Share Issuance Approval




NeoHydro Technologies Corp. represents that the issuance of the Exchange Shares
to the Selling Member will be in compliance with the Nevada Statutes and the
Bylaws of NeoHydro Technologies Corp..




(s)

Undisclosed Liabilities




NeoHydro Technologies Corp. has no liabilities or obligations of any nature
(whether fixed or unfixed, secured or unsecured, known or unknown and whether
absolute, accrued, contingent, or otherwise) except for liabilities or
obligations reflected or reserved against in the NeoHydro Technologies Corp. SEC
Documents incurred in the ordinary course of business.




(t)

Full Disclosure




All of the representations and warranties made by NeoHydro Technologies Corp. in
this Agreement, and all statements set forth in the certificates delivered by
NeoHydro Technologies Corp. at the Closing pursuant to this Agreement, are true,
correct and complete in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make such representations, warranties or statements, in light of the
circumstances under which they were made, misleading.  The copies of all
documents furnished by NeoHydro Technologies Corp. pursuant to the terms of this
Agreement are complete and accurate copies of the original documents.  The
schedules, certificates, and any and all other statements and information,
whether furnished in written or electronic form, to the Company or its
representatives by or on behalf of NeoHydro Technologies Corp. and the NeoHydro
Technologies Corp. Stockholders in connection with the negotiation of this
Agreement and the transactions contemplated hereby do not contain any material
misstatement of fact or omit to state a material fact or any fact necessary to
make the statements contained therein not misleading.




ARTICLE III
COVENANTS RELATING TO  CONDUCT OF BUSINESS PRIOR TO EXCHANGE




3.01

Conduct of the Company and NeoHydro Technologies Corp.




From the date of this Agreement and until the Effective Time, or until the prior
termination of this Agreement, the Company and NeoHydro Technologies Corp. shall
not, unless mutually agreed to in writing:




(a)

engage in any transaction, except in the normal and ordinary course of business,
or create or suffer to exist any lien or other encumbrance upon any of their
respective assets or which will not be discharged in full prior to the Effective
Time;




(b)

sell, assign or otherwise transfer any of their assets, or cancel or compromise
any debts or claims relating to their assets, other than for fair value, in the
ordinary course of business, and consistent with past practice;




(c)

fail to use reasonable efforts to preserve intact their present business
organizations, keep available the services of their employees and preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others, to the end that its good will and ongoing business not
be impaired prior to the Effective Time;




(d)

except for matters related to complaints by former employees related to wages,
suffer or permit any material adverse change to occur with respect to the
Company and NeoHydro Technologies Corp. or their business or assets; or




(e)

make any material change with respect to their business in accounting or
bookkeeping methods, principles or practices, except as required by GAAP.








12




--------------------------------------------------------------------------------




ARTICLE IV
ADDITIONAL AGREEMENTS




4.01

Access to Information; Confidentiality




(a)

The Company shall, and shall cause its officers, employees, counsel, financial
advisors and other representatives to, afford to NeoHydro Technologies Corp. and
its representatives reasonable access during normal business hours during the
period prior to the Effective Time to its and to the Company’s properties,
books, contracts, commitments, personnel and records and, during such period,
the Company shall, and shall cause its officers, employees and representatives
to, furnish promptly to NeoHydro Technologies Corp. all information concerning
its business, properties, financial condition, operations and personnel as such
other party may from time to time reasonably request.  For the purposes of
determining the accuracy of the representations and warranties of NeoHydro
Technologies Corp. set forth herein and compliance by NeoHydro Technologies
Corp. of its obligations hereunder, during the period prior to the Effective
Time, NeoHydro Technologies Corp. shall provide the Company and its
representatives with reasonable access during normal business hours to its
properties, books, contracts, commitments, personnel and records as may be
necessary to enable the Company to confirm the accuracy of the representations
and warranties of NeoHydro Technologies Corp. set forth herein and compliance by
NeoHydro Technologies Corp. of its obligations hereunder, and, during such
period, NeoHydro Technologies Corp. shall, and shall cause its officers,
employees and representatives to, furnish promptly to the Company upon its
request (i) a copy of each report, schedule, registration statement and other
document filed by it during such period pursuant to the requirements of federal
or state securities laws and (ii) all other information concerning its business,
properties, financial condition, operations and personnel as such other party
may from time to time reasonably request.  Except as required by law, each of
the Company and NeoHydro Technologies Corp. will hold, and will cause its
respective directors, officers, employees, accountants, counsel, financial
advisors and other representatives and affiliates to hold, any nonpublic
information in confidence.




(b)

No investigation pursuant to this Section 4.01 shall affect any representations
or warranties of the Parties herein or the conditions to the obligations of the
Parties hereto.




4.02

Best Efforts




Upon the terms and subject to the conditions set forth in this Agreement, each
of the Parties agrees to use its best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Parties in doing, all things necessary, proper or advisable to consummate
and make effective, in the most expeditious manner practicable, the Exchange and
the other transactions contemplated by this Agreement.  NeoHydro Technologies
Corp. and the Company shall mutually cooperate in order to facilitate the
achievement of the benefits reasonably anticipated from the Exchange.




4.03

Public Announcements




NeoHydro Technologies Corp., on the one hand, and the Company, on the other
hand, will consult with each other before issuing, and provide each other the
opportunity to review and comment upon, any press release or other public
statements with respect to the transactions contemplated by this Agreement and
shall not issue any such press release or make any such public statement prior
to such consultation, except as may be required by applicable law or court
process.  The Parties agree that the initial press release or releases to be
issued with respect to the transactions contemplated by this Agreement shall be
mutually agreed upon prior to the issuance thereof.




4.04

Expenses




All costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.








13




--------------------------------------------------------------------------------




4.05

No Solicitation




Except as previously agreed to in writing by the other party, neither the
Company nor NeoHydro Technologies Corp. shall authorize or permit any of its
officers, directors, agents, representatives, or advisors to (a) solicit,
initiate or encourage or take any action to facilitate the submission of
inquiries, proposals or offers from any person relating to any matter concerning
any exchange, merger, consolidation, business combination, recapitalization or
similar transaction involving the Company or NeoHydro Technologies Corp.,
respectively, other than the transaction contemplated by this Agreement or any
other transaction the consummation of which would or could reasonably be
expected to impede, interfere with, prevent or delay the Exchange or which would
or could be expected to dilute the benefits to either the Company or NeoHydro
Technologies Corp. of the transactions contemplated hereby.  The Company or
NeoHydro Technologies Corp. will immediately cease and cause to be terminated
any existing activities, discussions and negotiations with any Parties conducted
heretofore with respect to any of the foregoing.




ARTICLE V
CONDITIONS PRECEDENT




5.01

Conditions to Each Party’s Obligation to Effect the Exchange




The obligation of each Party to effect the Exchange and otherwise consummate the
transactions contemplated by this Agreement is subject to the satisfaction, at
or prior to the Closing, of each of the following conditions:




(a)

No Restraints




No temporary restraining order, preliminary or permanent injunction or other
order preventing the consummation of the Exchange shall have been issued by any
court of competent jurisdiction or any other Governmental Entity having
jurisdiction and shall remain in effect, and there shall not be any applicable
legal requirement enacted, adopted or deemed applicable to the Exchange that
makes consummation of the Exchange illegal.




(b)

Governmental Approvals




All authorizations, consents, orders, declarations or approvals of, or filings
with, or terminations or expirations of waiting periods imposed by, any
Governmental Entity having jurisdiction which the failure to obtain, make or
occur would have a material adverse effect on NeoHydro Technologies Corp. or the
Company shall have been obtained, made or occurred.  




(c)

No Litigation




There shall not be pending or threatened any suit, action or proceeding before
any court, Governmental Entity or authority (i) pertaining to the transactions
contemplated by this Agreement or (ii) seeking to prohibit or limit the
ownership or operation by the Company, NeoHydro Technologies Corp. or any of its
subsidiaries, or to dispose of or hold separate any material portion of the
business or assets of the Company or NeoHydro Technologies Corp.




5.02

Conditions Precedent to Obligations of NeoHydro Technologies Corp.




The obligation of NeoHydro Technologies Corp. to effect the Exchange and
otherwise consummate the transactions contemplated by this Agreement are subject
to the satisfaction, at or prior to the Closing, of each of the following
conditions:




(a)

Shareholder Approval.  




The shareholders of NeoHydro Technologies Corp. must have approved  this
agreement and the terms and conditions thereof.




(b)

Representations, Warranties and Covenants




The representations and warranties of the Company in this Agreement shall be
true and correct in all material respects (except for such representations and
warranties that are qualified by their terms by a reference to materiality or
material adverse effect, which representations and warranties as so qualified
shall be true and correct in all respects) both when made and on and as of the
Closing Date, and (ii) the Company shall have performed and complied in all
material respects with all covenants, obligations and conditions of this
Agreement required to be performed and complied with by each of them prior to
the Effective Time.





14




--------------------------------------------------------------------------------




(c)

Consents




NeoHydro Technologies Corp. shall have received evidence, in form and substance
reasonably satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third Parties as necessary in connection with the transactions contemplated
hereby have been obtained.




(d)

No Material Adverse Change




There shall not have occurred any change in the business, condition (financial
or otherwise), results of operations or assets (including intangible assets) and
properties of the Company that, individually or in the aggregate, could
reasonably be expected to have a material adverse effect on the Company.




(e)

Delivery of the Assignment of Ownership Interest




The selling shareholders shall have delivered the share certificates to NeoHydro
Technologies Corp. on the Closing Date.




(f)

Due Diligence Investigation




NeoHydro Technologies Corp. shall be reasonably satisfied with the results of
its due diligence investigation of the Company in its sole and absolute
discretion.




5.03

Conditions Precedent to Obligation of the Company




The obligation of the Company to effect the Exchange and otherwise consummate
the transactions contemplated by this Agreement is subject to the satisfaction,
at or prior to the Closing, of each of the following conditions:




(a)

Representations, Warranties and Covenants




The representations and warranties of NeoHydro Technologies Corp. in this
Agreement shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality or material adverse effect, which representations and warranties
as so qualified shall be true and correct in all respects) both when made and on
and as of the Closing Date, and (ii) NeoHydro Technologies Corp. shall have
performed and complied in all material respects with all covenants, obligations
and conditions of this Agreement required to be performed and complied with by
it prior to the Effective Time.




(b)

Consents




The Company shall have received evidence, in form and substance reasonably
satisfactory to it, that such licenses, permits, consents, approvals,
authorizations, qualifications and orders of governmental authorities and other
third Parties as necessary in connection with the transactions contemplated
hereby have been obtained.




(c)

No Material Adverse Change




There shall not have occurred any change in the business, condition (financial
or otherwise), results of operations or assets (including intangible assets) and
properties of NeoHydro Technologies Corp. that, individually or in the
aggregate, could reasonably be expected to have a material adverse effect on
NeoHydro Technologies Corp..




(d)

Board Resolutions




The Company shall have received resolutions duly adopted by NeoHydro
Technologies Corp.’s board of directors approving the execution, delivery and
performance of the Agreement and the transactions contemplated by the Agreement.




(e)

Delivery of the Exchange Shares Certificate




The Company shall have received the Exchange Shares Certificate on the Closing
Date.








15




--------------------------------------------------------------------------------




(f)

Current Report




NeoHydro Technologies Corp. shall file a Form 8-K with the SEC within four (4)
business days of the Closing Date containing information about the Exchange.




(g)

Due Diligence Investigation




The Company shall be reasonably satisfied with the results of its due diligence
investigation of NeoHydro Technologies Corp. in its sole and absolute
discretion.




ARTICLE VI
TERMINATION, AMENDMENT AND WAIVER




6.01

Termination




This Agreement may be terminated and abandoned at any time prior to the
Effective Time of the Exchange:




(a)

by mutual written consent of NeoHydro Technologies Corp. and the Company;




(b)

by either NeoHydro Technologies Corp. or the Company if any Governmental Entity
shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the Exchange and
such order, decree, ruling or other action shall have become final and
nonappealable;




(c)

by either NeoHydro Technologies Corp. or the Company if the Exchange shall not
have been consummated on or before September 30, 2013 (other than as a result of
the failure of the party seeking to terminate this Agreement to perform its
obligations under this Agreement required to be performed at or prior to the
Effective Time.);




(d)

by NeoHydro Technologies Corp., if a material adverse change shall have occurred
relative to the Company (and not curable within thirty (30) days);




(e)

by the Company if a material adverse change shall have occurred relative to
NeoHydro Technologies Corp. (and not curable within thirty (30) days);




(f)

by NeoHydro Technologies Corp., if the Company willfully fails to perform in any
material respect any of its material obligations under this Agreement; or




(g)

by the Company, if NeoHydro Technologies Corp. willfully fails to perform in any
material respect any of its obligations under this Agreement.




6.02

Effect of Termination




In the event of termination of this Agreement by either the Company or NeoHydro
Technologies Corp. as provided in Section 6.01, this Agreement shall forthwith
become void and have no effect, without any liability or obligation on the part
of NeoHydro Technologies Corp. or the Company, other than the provisions of the
last sentence of Section 4.01(a) and this Section 6.02.  Nothing contained in
this Section shall relieve any party for any breach of the representations,
warranties, covenants or agreements set forth in this Agreement.




6.03

Amendment




This Agreement may not be amended except by an instrument in writing signed on
behalf of each of the Parties upon approval by the party, if such party is an
individual, and upon approval of the Board of Director of NeoHydro Technologies
Corp. and of the Company.





16




--------------------------------------------------------------------------------




6.04

Extension; Waiver




Subject to Section 6.01(c), at any time prior to the Effective Time, the Parties
may (a) extend the time for the performance of any of the obligations or other
acts of the other Parties, (b) waive any inaccuracies in the representations and
warranties contained in this Agreement or in any document delivered pursuant to
this Agreement, or (c) waive compliance with any of the agreements or conditions
contained in this Agreement.  Any agreement on the part of a party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such party.  The failure of any party to this Agreement to
assert any of its rights under this Agreement or otherwise shall not constitute
a waiver of such rights.




6.05

Return of Documents




In the event of termination of this Agreement for any reason, NeoHydro
Technologies Corp. and the Company will return to the other party all of the
other party’s documents, work papers, and other materials (including copies)
relating to the transactions contemplated in this Agreement, whether obtained
before or after execution of this Agreement.  NeoHydro Technologies Corp. and
the Company will not use any information so obtained from the other party for
any purpose and will take all reasonable steps to have such other party’s
information kept confidential.




ARTICLE VII
INDEMNIFICATION AND RELATED MATTERS




7.01

Survival of Representations and Warranties




The representations and warranties in this Agreement or in any instrument
delivered pursuant to this Agreement shall survive until twelve (12) months
after the Effective Time (except for with respect to Taxes, which shall survive
for the applicable statute of limitations plus 90 days, and covenants that by
their terms survive for a longer period).




7.02

Indemnification




(a)

NeoHydro Technologies Corp. shall indemnify and hold the selling shareholders
and the Company harmless for, from and against any and all liabilities,
obligations, damages, losses, deficiencies, costs, penalties, interest and
expenses (including, but not limited to, any and all expenses whatsoever
reasonably incurred in investigating, preparing or defending against any
litigation, commenced or threatened, or any claim whatsoever) (collectively,
“Losses”) to which NeoHydro Technologies Corp. may become subject resulting from
or arising out of any breach of a representation, warranty or covenant made by
NeoHydro Technologies Corp. as set forth herein.




(b)

The Company and selling shareholders shall jointly indemnify and hold NeoHydro
Technologies Corp. and NeoHydro Technologies Corp.’s officers and directors
(“NeoHydro Technologies Corp.’s Representatives”) harmless for, from and against
any and all Losses to which NeoHydro Technologies Corp. or NeoHydro Technologies
Corp.’s Representatives may become subject resulting from or arising out of (1)
any breach of a representation, warranty or covenant made by the Company as set
forth herein; or (2) any and all liabilities arising out of or in connection
with: (A) any of the assets of the Company prior to the Closing; or (B) the
operations of the Company prior to the Closing.








17




--------------------------------------------------------------------------------




7.03

Notice of Indemnification




Promptly after the receipt by any indemnified party (the “Indemnitee”) of notice
of the commencement of any action or proceeding against such Indemnitee, such
Indemnitee shall, if a claim with respect thereto is or may be made against any
indemnifying party (the “Indemnifying Party”) pursuant to this Article VII, give
such Indemnifying Party written notice of the commencement of such action or
proceeding and give such Indemnifying Party a copy of such claim and/or process
and all legal pleadings in connection therewith.  The failure to give such
notice shall not relieve any Indemnifying Party of any of its indemnification
obligations contained in this Article VII, except where, and solely to the
extent that, such failure actually and materially prejudices the rights of such
Indemnifying Party.  Such Indemnifying Party shall have, upon request within
thirty (30) days after receipt of such notice, but not in any event after the
settlement or compromise of such claim, the right to defend, at its own expense
and by its own counsel reasonably acceptable to the Indemnitee, any such matter
involving the asserted liability of the Indemnitee; provided, however, that if
the Indemnitee determines that there is a reasonable probability that a claim
may materially and adversely affect it, other than solely as a result of money
payments required to be reimbursed in full by such Indemnifying Party under this
Article VII or if a conflict of interest exists between Indemnitee and the
Indemnifying Party, the Indemnitee shall have the right to defend, compromise or
settle such claim or suit; and, provided, further, that such settlement or
compromise shall not, unless consented to in writing by such Indemnifying Party,
which shall not be unreasonably withheld, be conclusive as to the liability of
such Indemnifying Party to the Indemnitee.  In any event, the Indemnitee, such
Indemnifying Party and its counsel shall cooperate in the defense against, or
compromise of, any such asserted liability, and in cases where the Indemnifying
Party shall have assumed the defense, the Indemnitee shall have the right to
participate in the defense of such asserted liability at the Indemnitee’s own
expense.  In the event that such Indemnifying Party shall decline to participate
in or assume the defense of such action, prior to paying or settling any claim
against which such Indemnifying Party is, or may be, obligated under this
Article VII to indemnify an Indemnitee, the Indemnitee shall first supply such
Indemnifying Party with a copy of a final court judgment or decree holding the
Indemnitee liable on such claim or, failing such judgment or decree, the terms
and conditions of the settlement or compromise of such claim.  An Indemnitee’s
failure to supply such final court judgment or decree or the terms and
conditions of a settlement or compromise to such Indemnifying Party shall not
relieve such Indemnifying Party of any of its indemnification obligations
contained in this Article VII, except where, and solely to the extent that, such
failure actually and materially prejudices the rights of such Indemnifying
Party.  If the Indemnifying Party is defending the claim as set forth above, the
Indemnifying Party shall have the right to settle the claim only with the
consent of the Indemnitee.




ARTICLE VIII
GENERAL PROVISIONS




8.01

Notices




Any and all notices and other communications hereunder shall be in writing and
shall be deemed duly given to the party to whom the same is so delivered, sent
or mailed at addresses and contact information set forth below (or at such other
address for a party as shall be specified by like notice.)  Any and all notices
or other communications or deliveries required or permitted to be provided
hereunder shall be deemed given and effective on the earliest of: (a) on the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number set forth on the signature pages attached hereto prior
to 5:30 p.m. (Pacific Standard Time) on a business day, (b) on the next business
day after the date of transmission, if such notice or communication is delivered
via facsimile at the facsimile number set forth on the signature pages attached
hereto on a day that is not a business day or later than 5:30 p.m. (Pacific
Standard Time) on any business day, (c) on the second business day following the
date of mailing, if sent by a nationally recognized overnight courier service,
or (d) if by personal delivery, upon actual receipt by the party to whom such
notice is required to be given.




If to NeoHydro Technologies Corp.:




2200 Yarbrough Avenue

Suite B 305

El Paso TX 79925




If to the Company:




8251 Shaded Arbors St.

Las Vegas, NV 89139








18




--------------------------------------------------------------------------------




8.02

Definitions




For purposes of this Agreement:




(a)

an “affiliate” of any person means another person that directly or indirectly,
through one or more intermediaries, controls, is controlled by, or is under
common control with, such first person;




(b)

“material adverse change” or “material adverse effect” means, when used in
connection with the Company or NeoHydro Technologies Corp., any change or effect
that either individually or in the aggregate with all other such changes or
effects is materially adverse to the business, assets, properties, condition
(financial or otherwise) or results of operations of such party and its
subsidiaries taken as a whole (after giving effect in the case of NeoHydro
Technologies Corp. to the consummation of the Exchange);




(c)

“person” means an individual, corporation, partnership, joint venture,
association, trust, unincorporated organization or other entity; and (d)  a
“subsidiary” of any person means another person, an amount of the voting
securities, other voting ownership or voting partnership interests of which is
sufficient to elect at least a majority of its board of Directors or other
governing body (or, if there are no such voting interests, fifty percent (50%)
or more of the equity interests of which) is owned directly or indirectly by
such first person.




8.03

Interpretation




When a reference is made in this Agreement to a Section, Exhibit or Schedule,
such reference shall be to a Section of, or an Exhibit or Schedule to, this
Agreement unless otherwise indicated.  The headings contained in this Agreement
are for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  Whenever the words “include”, “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation”.




8.04

Entire Agreement; No Third-Party Beneficiaries




This Agreement and the other agreements referred to herein constitute the entire
agreement, and supersede all prior agreements and understandings, both written
and oral, among the Parties with respect to the subject matter of this
Agreement.  This Agreement is not intended to confer upon any person other than
the Parties any rights or remedies.




8.05

Governing Law




This Agreement shall be governed by, and construed in accordance with, the laws
of the State of Nevada, regardless of the laws that might otherwise govern under
applicable principles of conflicts of laws thereof.




8.06

Assignment




Neither this Agreement nor any of the rights, interests or obligations under
this Agreement shall be assigned, in whole or in part, by operation of law or
otherwise by any of the Parties without the prior written consent of the other
Parties.  Subject to the preceding sentence, this Agreement will be binding
upon, inure to the benefit of, and be enforceable by, the Parties and their
respective successors and assigns.




8.07

Enforcement




The Parties agree that irreparable damage would occur in the event that any of
the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached.  It is accordingly agreed that the
Parties shall be entitled to an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any court of the United States located in the State of Nevada, this
being in addition to any other remedy to which they are entitled at law or in
equity.  In addition, each of the Parties hereto (a) agrees that it will not
attempt to deny or defeat such personal jurisdiction or venue by motion or other
request for leave from any such court, and (b) agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any state court other than such court.








19




--------------------------------------------------------------------------------




8.08

Severability




Whenever possible, each provision or portion of any provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law but if any provision or portion of any provision of this Agreement is held
to be invalid, illegal or unenforceable in any respect under any applicable law
or rule in any jurisdiction, such invalidity, illegality or unenforceability
will not affect any other provision or portion of any provision in such
jurisdiction, and this Agreement will be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision or
portion of any provision had never been contained herein.




8.09

Counterparts




This Agreement may be executed simultaneously in two or more counterparts, any
one of which need not contain the signatures of more than one party, but all
such counterparts taken together will constitute one and the same Agreement.
 This Agreement, to the extent delivered by means of a facsimile machine or
electronic mail (any such delivery, an “Electronic Delivery”), shall be treated
in all manner and respects as an original agreement or instrument and shall be
considered to have the same binding legal effect as if it were the original
signed version thereof delivered in person.  At the request of any party hereto,
each other party hereto shall re-execute original forms hereof and deliver them
in person to all other Parties.  No party hereto shall raise the use of
Electronic Delivery to deliver a signature or the fact that any signature or
agreement or instrument was transmitted or communicated through the use of
Electronic Delivery as a defense to the formation of a contract, and each such
party forever waives any such defense, except to the extent such defense related
to lack of authenticity.




8.10

Attorneys Fees




In the event any suit or other legal proceeding is brought for the enforcement
of any of the provisions of this Agreement, the Parties hereto agree that the
prevailing party or Parties shall be entitled to recover from the other party or
Parties upon final judgment on the merits reasonable attorneys’ fees, including
attorneys’ fees for any appeal, and costs incurred in bringing such suit or
proceeding.




8.11

Currency




All references to currency in this Agreement shall refer to the lawful currency
of the United States of America.










[Signature Page Follows]








20




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the undersigned have caused their duly authorized officers
to execute this Agreement as of the date first above written.







NeoHydro Technologies Corp.







By: /s/ David Gasparine

David Gasparine, President







Couponz, Inc.







By: /s/ David Gasparine

David Gasparine, President







By: /s/ David Gasparine

David Gasparine, Shareholder







By: /s/ Kenneth Kettleson

Kenneth Kettleson, Shareholder







By: /s/ Dennis Davis

Dennis Davis, Shareholder







By: /s/Tom Cook

Tom Cook, Shareholder







By: /s/ Christopher Cheney

Christopher Cheney, Shareholder







By: /s/ Craigstone Ltd.

Craigstone Ltd., Shareholder







By: /s/ Jolene Williams

Jolene Williams, Shareholder












